10
11
12
13
14
15
16

17

23
24
25
26
27

28

Case 2:19-mj-Ol449-DUTY Document‘4 Filed 04/09/19 Page 1 of 3 Page |D #:14

NICOLA T. HANNA
United States Attorney
PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division
JOHN J. LULEJIAN (Cal. Bar NO. 186783)
Assistant United States Attorney
1200 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-0721
Facsimile: (213) 894~0141
E-mail: John.Lulejian@usdoj.goV

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

IN THE MATTER oF THE No.i §"J O¢E 4 § §

EXTRADITION OF
GOVERNMENT’S EX PARIE APPLICATION

 

 

 

ADRIAN HONG CHANG, FOR ORDER SEALING DOCUMENTS;
aka “Adrian Hong,” DECLARATION OF JOHN J. LULEJIAN
aka “Oswaldo Trump,”
aka “Matthew Chao,” (UNDER SEAL)

A Fugitive from the
Government of the
Kingdom of Spain.

 

 

 

 

of America, by and through its counsel

 
 

Cal§§ornia a§d Assistant United States Attorney John J. Lulejian,

here§y applieh ex parte for an order that the following materials,
lodged herewith, be filed under seal: (1) Complaint for Provisional
Arrest with a View Towards Extradition (18 U.S.C. § 3184);

(2) [Proposed] Order Thereon; (3) Arrest Warrant; and (4) this

ex parte application and supporting Deolaration.

\\
\\

 

 

Case 2:19-mj-Ol449-DUTY Document 4 Filed 04/09/19 Page 2 of 3 Page |D #:15

This ex parte application is based upon the attached Declaration

of John J. Lulejian.

DATED: April 9, 2019 Respectfully submitted,

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

NICOLA T. HANNA
United States Attorney

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division

/s/ John Jl Lulejian
JOHN J. LULEJIAN
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-mj-Ol449-DUTY Document 4 Filed 04/09/19 Page 3 of 3 Page |D #:16

DECLARATION OF JOHN J. LULEJIAN
1, John J. Lulejian, declare as follows:

1. 1 am an Assistant United States Attorney and have been
assigned to represent the government in the Matter of the Extradition
of ADRIAN HONG CHANG, also known as (“aka”) “Adrian Hong,” aka
“Oswaldo Trump,” aka “Matthew Chao” (“HONG CHANG”), a fugitive from
the government of the Kingdom of Spain. 1 make this declaration in
support of the government’s EX Parte Application for Order Sealing
Documents.

2. Based on the allegations set forth in the Complaint for
Provisional Arrest with a View Towards Extradition
(18 U.S.C. § 3184), the government respectfully requests leave to
file the following documents under seal until the arrest of HONG 4
CHANG and further order of the Court: (1) Complaint for Provisional
Arrest With a View Towards Extradition (18 U.S.C. § 3184);

(2) [Proposed] Order Thereon; (3) Arrest Warrant; and (4) this §§
parte application and supporting Declaration. The government seeks
under seal filing because disclosure of the existence of the
complaint and the requested warrant may cause HONG CHANG to flee or
destroy evidence, or may put the arresting officers in greater
danger.

1 declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge.

Executed this gth day of April, 2019, at Los Angeles,

California.

/s/ John Jl Lulejian
JOHN J. LULEJIAN

 

